Citation Nr: 0835188	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal was previously before the Board in January 2008, 
when it was remanded for additional procedural development.  
Such development having been completed, the appeal has been 
returned to the Board for further review.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.

The issues of entitlement to service connection for flat feet 
and headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

No nexus between the veteran's active duty and his currently-
shown skin disorder has been demonstrated.




CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  38 
U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently-shown skin disorder 
is the result of his military service.  Specifically, he 
contends that he developed dry, scaling skin from showering 
in non-potable water while in Southwest Asia, and that this 
ultimately lead to his current skin condition.

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
December 2004 letter.  In addition, following the letter, the 
August 2006 statement of the case was issued, which provided 
the veteran with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that service medical records 
have not been associated with the claims file.  However, the 
record reflects that the veteran's currently-diagnosed skin 
disorder did not begin until 2002; and while he has reported 
experiencing dry skin in service, he has not indicated that 
he complained of, or received treatment for, his dry skin or 
any other skin condition during service.  As such, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision despite the absence of service medical 
records.

Likewise, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as assigning a disability 
rating or effective date, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  As will 
be discussed in the following decision, the Board is denying 
the veteran's claim for service connection for a skin 
disorder.  As such, no rating or effective date will be 
assigned.

The Board also notes that the veteran has reported treatment 
by a Dr. Roundtree.  While the record reflects that the 
veteran submitted an authorization and consent to release 
information form for this physician, he did not indicate what 
conditions the physician was treating.  In a January 2005 
letter, the RO requested that the veteran indicate the 
conditions for which Dr. Roundtree was treating him.  The 
veteran did not provide this information.  Consequently, the 
RO did not obtain those records.  The veteran is responsible 
for providing pertinent evidence in his possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (in which the Court held that VA's 
duty to assist is not a one-way street and that, if a veteran 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  In any event, the record 
reflects that reports from Dr. Roundtree have been 
incorporated into the claims file through the treatment 
records of various other physicians, and the veteran has not 
asserted that this physician has suggested a link between his 
current skin disorder and military service.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.    A 
remand to accord the veteran another opportunity to provide 
information regarding treatment by Dr. Roundtree is 
unnecessary.  

Additionally, the Board acknowledges that the veteran has not 
been accorded a VA examination pertinent to the claim on 
appeal.  However, as will be discussed in the following 
decision, while post-service medical records include a 
diagnosis of pemphigus foliaceus, these records in no way 
indicate a link between this skin disorder and the veteran's 
time in service.  Thus, a remand to accord the veteran an 
opportunity to undergo VA examinations that specifically 
address the etiology of his currently-shown skin disorder is 
not necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Analysis

Post-service private medical records reveal that in January 
2002 the veteran sustained a cut to his head on a corroded 
step while working in a sewer system.  He subsequently 
developed a bacterial infection that was manifested by 
hyperpigmentation and blisters over much of his body.  These 
records reveal that in April 2004, he was diagnosed with 
pemphigus foliaceus, an autoimmune disease.  The record 
reflects that he underwent antibiotic and steroid treatment, 
as well as chemotherapy, to kill the bacteria associated with 
this condition.  
In a June 2002 research report by one of the veteran's 
private physicians, the physician discussed the January 2002 
work injury and noted that "there is ample evidence from the 
world's literature that pemphigus foliaceus can be triggered 
by a number of factors . . . specifically including bacterial 
infections of the skin.  In [the veteran's] case there was a 
clear-cut history of this occurring after an accident which 
resulted in a cut to his scalp and subsequently to a skin 
infection."  The physician opined that "given the ample 
evidence that pemphigus foliaceus can be triggered by 
environmental factors, including bacterial skin infections, 
along with the timing of the disease onset, I am compelled to 
conclude that his case of pemphigus foliaceus was triggered 
by his injury and is therefore a work related issue."

In view of the foregoing, the Board finds that the greater 
weight of the evidence is against the veteran's claim.  
Although the veteran reported, at his June 2008 Travel Board 
hearing, that he experienced dry, scaling skin while serving 
in the Gulf, he indicated no in-service treatment for a skin 
condition.  Further, an April 2002 statement by a private 
physician reflects that the veteran had "no problem" prior 
to the work incident in January 2002.  Indeed, at the Travel 
Board hearing, the veteran stated that he did not develop the 
blisters associated with is currently-diagnosed skin disorder 
until 2002, ten years after service.  

A particularly important factor in the Board's decision is 
that the record shows that the veteran was involved in a 
workers' compensation dispute in connection with his skin 
disorder.  Thus, while he has asserted, throughout the course 
of this appeal, that he believes his condition is the result 
of his military service, his previous workers' compensation 
claim makes the sincerity of his belief somewhat doubtful. 

Given the absence of medical evidence linking the veteran's 
currently-shown skin disorder to service, as well as a 
specific medical opinion linking the condition to a work-
related incident, and the veteran's workers' compensation 
claim in connection with his skin condition, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin disorder.  



ORDER

Service connection for a skin disorder is denied.


REMAND

In his November 2005 notice of disagreement, the veteran 
reported in-patient treatment for headaches at Brook Army 
Hospital, Reynolds Air Force Base, and Sheppard Air Force 
Base.  Although the record reflects that the RO has contacted 
each of these facilities in order to obtain records of out-
patient treatment for the reported time periods, it does not 
appear that in-patient treatment records were requested.  
This should be accomplished.  

Additionally, at his June 2008 Travel Board hearing, the 
veteran reported in-patient treatment for headaches at a 
hospital in Lance, Germany.  The RO should attempt to obtain 
records of such treatment, as it appears this has not been 
done.

The veteran has also reported relevant post-service treatment 
for headaches and flat feet at VA facilities in Lawton and 
Oklahoma City, Oklahoma, and at a VA Memorial Hospital 
(presumably in Oklahoma).  Given that the evidence of record 
does not currently include a diagnosis of flat feet, this 
information may be helpful in substantiating the veteran's 
service connection claim for this condition.  As such, the RO 
should attempt to obtain records of relevant treatment at 
these facilities.

Lastly, although the RO requested service medical records in 
December 2004, only the service dental records were obtained.  
The record does not reflect any further attempt to acquire 
service medical records, or formal documentation of the 
unavailability of these records as required by 38 C.F.R. 
§ 3.159 (c)(2).  This should be done. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
ask him to provide the name of the 
hospital, and dates of reported 
treatment for headaches, at the 
hospital in Lance, Germany.  Likewise, 
the RO should confirm with the veteran 
the dates of in-patient treatment at 
Brook Army Hospital, Sheppard Air Force 
Base and Reynolds Air Force Base.  

Thereafter, the RO should contact the 
NPRC, or other appropriate entity, for 
the purpose of obtaining records of in-
patient treatment for headaches at the 
hospital in Lance, Germany for the 
time-period specified by the veteran, 
and at Brook Army Hospital, the 
hospital serving Sheppard Air Force 
Base, and the hospital serving Reynolds 
Air Force Base for the time periods 
specified by the veteran.  (Also see NA 
Form 13055 received in November 2005.)  
Any negative responses should be 
associated with the claims file.

2.	The RO should obtain records of 
treatment at the VA facilities in 
Lawton, Oklahoma and Oklahoma City, 
Oklahoma.  Additionally, the RO should 
ask the veteran to identify the 
location of the VA Memorial Hospital 
where he received treatment for 
headaches, and then obtain records from 
that facility.

3.	The RO should make further attempts to 
obtain the service medical records.  
Such attempts should be documented in 
the claims file.  If the service 
medical records are not available, 
formal documentation of this fact 
consistent with the provisions of 
38 C.F.R. § 3.159 (c) (2) should be 
associated with the claims file.  

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


